DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Applicant’s election without traverse of claims 1 – 3 and 7 – 9 in the reply filed on 5/3/22 is acknowledged.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claims 1 – 3, 7 and 8 are rejected under 35 U.S.C. 103 as being unpatentable Roth et al. (U.S. PG Pub. # 2020/0209472 A1).
‘472 teaches an optical device comprising: a first photonic waveguide (105); a second photonic waveguide (110) and extending side by side with the first photonic waveguide (fig. 1); and a looped waveguide (120) continuously connecting the first photonic waveguide and the second photonic waveguide, wherein a width of at least one of the first photonic waveguide or the second photonic waveguide varies continuously (taper) along an optical axis (along 127), between a first position located at a side opposite (@ 115 or at far left of 105 or 110 as between does not mean contacting the first and second positions, just that the width varies at some point between two positions) to the looped waveguide and a second position (par. 0023) connected to the looped waveguide, and wherein cross sections of the first photonic waveguide and the second photonic waveguide are congruent at the second position (par. 0023), and are incongruent at the first position (par. 0023, end of bend area at 115 or far left of 105 and 110).

‘472 is expressly silent to the invention of fig. 1 being on a substrate.

However, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify ‘472 to form the optical device on a substrate so as to allow for a compact and robust optical device as a person with ordinary skill has good reason to pursue the known options within his or her technical grasp.

In Re claim 2, ‘472 is silent to wherein the first photonic waveguide and the second photonic waveguide gradually come closer to each other in an incident direction to the optical device, from a position before the first position toward the first position.
However, fig. 3 of ‘472 teaches using a splitter (301) to propagate light to one of a waveguide of fig. 1. 
Thus, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify ‘472 to curve W1 of fig. 3 to curve toward beam splitter 301 and possible connect to splitter 301 so as to ensure optimum optical coupling of the first light beam. 

In Re claim 3, ‘472 teaches the device of claim 1 but is silent to wherein at the first position, the first photonic waveguide is connected to a constant-width photonic waveguide (under 115, figs 1 or 3) configured to input a light of a first propagating mode (all light has at least one mode) to the optical device, and wherein at the first position, the second photonic waveguide is connected to a curved waveguide that gradually approaches the straight photonic waveguide.
However, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify ‘472 to connect the device of claim 1 as claimed as part of an optical system with matching width waveguides, to maintain optical integrity, where the device of claim 1 is optically connected through waveguides that are straight and curved as claimed in a configuration that bests works for the overall system and allows for a compact design.

In Re claim 7, ‘472 teaches the device of claim 1 but is silent to a wherein a length of the first photonic waveguide and the second waveguide is 70 microns to 120 microns.
However, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify ‘472 to make the lengths of portion 127 of each of 105 and 110 or all of 105 and 110  to be 70 to 120 microns so as to ensure optimum optical coupling around the loop 120 as a person with ordinary skill has good reason to pursue the known options within his or her technical grasp.

In Re claim 8, as stated in MPEP §2114, “[w]hile features of an apparatus may be recited either structurally or functionally, claims directed to an apparatus must be distinguished from the prior art in terms of structure rather than function.”  In re Schreiber, 128 F.3d 1473, 1477-78, 44 USPQ2d 1429, 1431-32 (Fed. Cir. 1997).  A claim containing “a recitation with respect to the manner in which a claimed apparatus is intended to be employed does not differentiate the claimed apparatus from a prior art apparatus” if the prior art apparatus teaches all the structural limitations of the claim.  Ex parte Masham, 2 USPQ2d 1647 (Bd. Pat. App. & Inter. 1987).  As such, while the functional language limitations are not ignored, such limitations are not given patentable weight, and the claimed limitations are anticipated if a prior art apparatus is capable of performing the claimed function.  MPEP §2114. Claim 8 contains a functional limitation (wherein the first photonic waveguide or the second photonic waveguide is configured to branch a light into two at an even proportion at the second position, without changing a propagating mode of the light incident at the first position on the optical device).  Since the disclosed apparatus of ‘472 is fully capable of performing the recited function, and contains all recited structural elements, the claim rejection based on ‘472 is proper.
In addition, it is respectfully noted that it would be improper to import specific structural limitations (which are not actually claimed and recited in the claims) from the specification into the claims when interpreting functional language limitations.  See MPEP §2111.  Thus, the pending claims will be given their broadest reasonable interpretation consistent with the specification, without importing limitations from the specification into the claims.


Claim 9 is rejected under 35 U.S.C. 103 as being unpatentable over Zhang et al. (U.S. PG Pub. # 2015/0139264 A1) in view of Roth et al. (U.S. PG Pub. # 2020/0209472 A1).
	
	‘264 teaches a light source module comprising: a gain medium (240); a tunable filter (230, par. 0109) connected to the gain medium; and an optical device (240) connected to the tunable filter (fig. 2), the optical device having a first photonic waveguide (left waveguide of 240), a second photonic waveguide (right waveguide of 240) and extending side by side with the first photonic waveguide (fig. 2), and a looped waveguide (top of 240) continuously connecting the first photonic waveguide and the second photonic waveguide on the substrate (fig. 2).
	
	‘264 is silent to the waveguides being provided on a substrate and wherein a width of at least one of the first photonic waveguide or the second photonic waveguide varies continuously along an optical axis, between a first position located at a side opposite to the looped waveguide and a second position connected to the looped waveguide, and wherein cross sections of the first photonic waveguide and the second photonic waveguide are congruent at the second position, and are incongruent at the first position.

‘472 teaches wherein a width of at least one of the first photonic waveguide or the second photonic waveguide varies continuously (tapered bend of the waveguides) along an optical axis (the waveguide path), between a first position located at a side opposite to the looped waveguide and a second position (end of waveguide loop, par. 0023) connected to the looped waveguide, and wherein cross sections of the first photonic waveguide and the second photonic waveguide are congruent at the second position (par. 0023), and are incongruent at the first position (end of bend area 127 of waveguide at 115, figs. 1 and 2). This configuration allows for desired portions of light to propagate thus mitigating propagating losses of desired light (par. 0030).

 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the optical device 240 of ‘264 to make the first and second waveguides of ‘240 to be as taught by ‘472 so as to propagate desired portions of light thus mitigating propagating losses. Furthermore, It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify 264 to form the  optical device on a substrate so as to allow for a compact and robust optical device as a person with ordinary skill has good reason to pursue the known options within his or her technical grasp.

Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHAD SMITH whose telephone number is (571)270-1294. The examiner can normally be reached M-F 7:30 - 5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Uyen-Chau Le can be reached on 1-571-272-2397. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/CHAD H SMITH/Primary Examiner, Art Unit 2874